Name: Council Regulation (EU) 2017/2415 of 21 December 2017 amending Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Regulation
 Subject Matter: United Nations;  international trade;  international affairs;  free movement of capital;  civil law;  cooperation policy;  non-governmental organisations
 Date Published: nan

 22.12.2017 EN Official Journal of the European Union L 343/33 COUNCIL REGULATION (EU) 2017/2415 of 21 December 2017 amending Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2017/2427 of 21 December 2017 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Whereas: (1) On 26 April 2010, the Council adopted Regulation (EU) No 356/2010 (2), which imposes certain specific restrictive measures directed against the natural and legal persons, entities and bodies identified in Annex I to that Regulation, as provided for in United Nations Security Council Resolution (UNSCR) 1844 (2008), as subsequently amended. (2) On 14 November 2017, the United Nations Security Council adopted UNSCR 2385(2017). With regard to the exemption from the assets freeze and from the prohibition on making funds available in relation to the timely delivery of urgently needed humanitarian assistance in Somalia, UNSCR 2385(2017) maintained the reference to non-governmental organisations participating in the United Nations Humanitarian Response Plan for Somalia, which was introduced by UNSCR 2244 (2015), instead of the reference to non-governmental organisations participating in the UN Consolidated Appeal for Somalia. (3) On 21 December 2017, the Council adopted Decision (CFSP) 2017/2427 in order to reflect the abovementioned change. (4) This amendment falls within the scope of the Treaty and, therefore, notably with a view to ensuring its uniform application in all Member States, regulatory action at the level of the Union is necessary. (5) Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 4(1) of Regulation (EU) No 356/2010 is replaced by the following: 1. Article 2(1) and (2) shall not apply to the making available of funds or economic resources necessary to ensure the timely delivery of urgently needed humanitarian assistance in Somalia by the United Nations, its specialised agencies or programmes, humanitarian organisations having observer status with the United Nations General Assembly that provide humanitarian assistance, and their implementing partners, including bilaterally or multilaterally funded NGOs participating in the United Nations Humanitarian Response Plan for Somalia.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2017. For the Council The President M. MAASIKAS (1) See page 78 of this Official Journal. (2) Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (OJ L 105, 27.4.2010, p. 1).